Third District Court of Appeal
                               State of Florida

                            Opinion filed July 5, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D18-508
                         Lower Tribunal No. 17-21884
                             ________________


                  Ace American Insurance Company,
                                    Petitioner,

                                        vs.

                     Kenneth Mark Gregorski, et al.,
                                  Respondents.


     A Writ of Certiorari to the Circuit Court for Miami-Dade County.

       Cooney Trybus Kwavnick Peets, and Warren Kwavnick (Fort Lauderdale),
for petitioner.

     Kenneth Gregorski, pro se, respondent.


Before SUAREZ, SALTER and FERNANDEZ, JJ.

     PER CURIAM.

     Ace American Insurance Company (“Insurer”) seeks a writ of certiorari

quashing a circuit court order denying the Insurer’s motion to dismiss the
respondent’s, Mr. Gregorski’s, complaint for declaratory relief. The petition and

appendix established that Mr. Gregorski’s complaint for third-party coverage failed

to comply with the non-joinder provisions of section 627.4136, Florida Statutes

(2017).

      Mr. Gregorski’s counsel in the circuit court proceeding did not appear in

response to the petition, nor did Mr. Gregorski himself file a response. Finding the

petition well taken, we grant it and quash the order denying the Insurer’s motion to

dismiss. Lantana Ins., Ltd. v. Thornton, 118 So. 3d 250 (Fla. 3d DCA 2013). See

also GEICO Gen. Ins. Co. v. Martinez, 240 So. 3d 43 (Fla. 3d DCA 2018).

      Petition granted, order quashed.




                                         2